Exhibit 10.18

MODIFICATION AGREEMENT

          THIS AGREEMENT is made as of the 28th day of December, 2009, by and
between ASSOCIATED BANK, NATIONAL ASSOCIATION, a national banking association
(“Bank”), and IMAGE SENSING SYSTEMS, INC., a Minnesota corporation (“Borrower”).

RECITALS:

 

 

 

 

          i.         Borrower and Bank have heretofore entered into a certain
Loan Agreement dated as of the 1st day of May, 2008 (the “Loan Agreement”),
pursuant to which the Bank agreed to provide to Borrower a Line of Credit of up
to $5,000,000.00 and a Loan in the amount of $3,000,000.00. All capitalized
terms not otherwise defined herein shall have the meanings given them in the
Loan Agreement.

 

          ii.        The Loan has been repaid and the Borrower has requested
that the Bank provide a new term loan in the amount of $4,000,000.00.

 

 

 

 

          iii.        Bank is willing to agree to the foregoing request of
Borrower but only upon the terms and conditions hereinafter set forth and in
reliance on the warranties and representations of Borrower contained herein.

 

 

 

 

AGREEMENTS:

 

 

 

 

          In consideration of the matters stated in the foregoing Recitals and
the covenants hereinafter set forth, the parties hereto agree as follows:

 

 

 

 

          1.          To induce Bank to enter into this Agreement, Borrower
warrants and represents to Bank as follows:

 

                       A.       The Recitals set forth above are each true and
correct.

 

                       B.        The Loan Agreement is, and as modified herein
shall be, valid, binding and enforceable.

 

                       C.        Borrower has no defenses, set-offs, claims or
rights of recoupment against its obligations to pay to Bank the outstanding
balance of the Line of Credit.

 

                       D.       All of the representations and warranties set
forth in Section 3 of the Loan Agreement are true and correct as though made on
the date of this Agreement and as though applicable to this Agreement in the
same manner as they were applicable to the Loan Agreement.

 

          2.         To provide for a new term loan to Borrower, section 2 of
the Loan Agreement is hereby amended and restated to provide in full as follows:

 

1

--------------------------------------------------------------------------------




 

 

 

 

 

          “2.       LOAN. Borrower agrees to borrow from Bank and Bank agrees to
loan to Borrower the sum of Four Million Dollars ($4,000,000.00) (the “Loan”)
pursuant to the terms and conditions of this Agreement.

 

 

 

 

 

 

           A.          Subject to earlier repayment pursuant to the terms of
section 2.F below, the Loan shall mature and become due and payable in full on
December 31, 2012 (the “Loan Maturity Date”).

 

 

 

 

 

 

           B.          Prior to the Loan Maturity Date, principal and accrued
interest on the Loan shall be due and payable in installments commencing on the
31st day of March, 2010, and continuing on the last day of each successive June,
September, December and March thereafter, each of which installments shall be an
amount equal to the sum of:

 

 

 

 

 

 

 

(i) all accrued and unpaid interest on the Loan as of the due date of the
payment;

 

 

 

 

 

 

 

(ii) on each of March 31, 2010, and June 30, 2010, a principal payment in the
amount of $100,000.00; and

 

 

 

 

 

 

 

(iii) commencing with the installment due on September 30, 2010, and continuing
for each installment thereafter, a principal payment in the amount of
$380,000.00.

 

 

 

 

 

 

All accrued interest and unpaid principal, if any, shall be due and payable in
full on the aforesaid Loan Maturity Date.

 

 

 

 

 

 

          C.          The interest rate on the outstanding balance of the Loan
shall be an annual rate equal to the greater of (i) 4% or (ii) the sum of 3.75%
plus the one-month LIBOR Rate (as defined below). The initial one-month LIBOR
Rate shall be that one-month LIBOR Rate in effect on the first business day of
the month in which this Agreement is dated. The one-month LIBOR Rate shall be
reset on the first day of each succeeding month thereafter (each a
“Determination Date”). The term “LIBOR Rate” means the per annum rate in the
Money Rates column or section of The Wall Street Journal (Midwest Edition) as
the London Interbank Offered Rates (LIBOR) for loans of one month maturities as
of the first Business Day of each month, and the LIBOR Rate shall change on the
first Business Day of each month. If The Wall Street Journal ceases publication
of the LIBOR Rate, the LIBOR Rate shall be determined by the Bank from such
other source as the Bank reasonably selects. If the LIBOR Rate is not readily
available to the Bank from another source, the Bank shall have the right to
choose a reasonably comparable index. If The Wall Street Journal or the
replacement source publishes: (1) more than one LIBOR Rate, the higher or
highest of the rates shall apply; or (2) a retraction or correction of a
previously published LIBOR Rate, the LIBOR Rate reported in the retraction or
correction shall apply. The determination of the LIBOR Rate shall be made by the
Bank in its sole judgment and such determination shall be binding and conclusive
on Borrower.


2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

          1.          Upon the occurrence of and during the continuance of an
Event of Default (as defined herein) and after the Loan Maturity Date (as
defined herein) or such earlier date as the Loan shall be due and payable
pursuant to section 2.F below, interest on the Loan shall be a rate which shall
be 3% plus the rate which would otherwise be in effect.

 

 

 

 

 

 

 

 

          2.          All interest charged on the Loan shall be calculated daily
on the basis of 1/360th of the applicable annual rates.

 

 

 

 

 

 

 

          D.        The Loan shall be further evidenced by a promissory note
(the “Loan Note”) in the same form as the Promissory Note attached hereto as
Exhibit 2.D.

 

 

 

 

 

 

 

          E.        The Loan may be prepaid, without premium or fee, in whole or
in part at any time with partial prepayments in the minimum amount of
$10,000.00. All prepayments of principal shall be applied to the payments due in
reverse order of maturity commencing with the balance due at maturity.

 

 

 

 

 

 

 

          F.        Notwithstanding anything contained herein to the contrary,
the Loan shall mature and be due and payable in full on May 31, 2010, unless all
of the conditions set forth in Exhibit 2.F attached hereto (the “Early Payment
Conditions”) shall be satisfied on or before that date.

 

 

 

 

 

          3.         The Loan Agreement is hereby amended by adding thereto as
Exhibit 2.D the Promissory Note attached hereto as Exhibit 2.D.

 

 

 

 

          4.         Section 5 of the Loan Agreement is hereby amended by adding
thereto the following new section:

 

 

 

 

 

            “H.      Minimum Liquidity. At all times unless and until all of the
Early Payment Conditions, as defined in section 2.F of this Agreement, shall be
satisfied, Borrower shall maintain liquid assets in the minimum amount of
$6,000,000.00. Liquid assets shall consist only of cash, cash equivalents and
marketable securities not subject to any liens or encumbrances except in favor
of the Bank.”

 

 

 

 

          5.         The Bank shall have no obligation to disburse proceeds of
the Loan to be made pursuant to this Agreement unless and until all of the
following conditions shall have been fulfilled by Borrower or waived in writing
by Bank:

 

 

 

 

 

          A.        Borrower shall have performed and complied with all
agreements and conditions required by this Agreement to be performed or complied
with by it.

 

 

 

          B.        Borrower shall execute and deliver to Bank the new Loan
Note.

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

          C.       Borrower shall pay to Bank a fee in the amount of $5,000.00,
which fee shall be fully earned and nonrefundable upon execution of this
Agreement by the Bank.

 

 

 

          D.       Borrower shall deliver to Bank certified resolutions of its
Board of Directors authorizing its obtaining the Loan pursuant to this
Agreement, and its performance of the covenants contained herein.

 

 

 

 

 

 

          E.        Borrower shall deliver to Bank a certificate of incumbency
with respect to the persons authorized to execute this Agreement and the Loan
Note.

 

 

 

 

 

          6.         All references in the Loan Agreement to the “Loan” shall
mean and refer to the Loan to be granted pursuant to this Agreement. All
references to the Loan Agreement in the Master Note, Loan Note and the Security
Agreement executed by the Borrower shall be deemed to mean the Loan Agreement as
amended by this Agreement.

 

 

 

 

 

          7.         Except as expressly modified and amended herein, all terms
and provisions of the Loan Agreement shall be and remain in full force and
effect.

 

 

 

 

 

          8.         Borrower shall, upon demand by Bank, reimburse Bank for all
costs and expenses incurred by Bank in connection with this Agreement,
including, but not limited to, the fees of Bank’s attorneys.

 

 

 

 

 

          9.         This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

 

 

 

 

          10.        WAIVER OF JURY TRIAL: BORROWER AND BANK HEREBY JOINTLY AND
SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND TO ANY OF THE DOCUMENTS RELATING HERETO, THE
OBLIGATIONS HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR
ANY TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. BORROWER AND BANK EACH
REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

 

 

 

 

 

IMAGE SENSING SYSTEMS, INC.

 

 

A Minnesota corporation

 

 

 

 

 

 

By:

/s/ Gregory R. L. Smith

 

 

 

--------------------------------------------------------------------------------

 

 

 

Gregory R. L. Smith,

 

 

 

Treasurer and Chief Financial Officer

4

--------------------------------------------------------------------------------




 

 

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Patrick Pfersch

 

 

 

--------------------------------------------------------------------------------

 

 

 

Patrick Pfersch, Vice President

 

5

--------------------------------------------------------------------------------